Citation Nr: 0201378	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  98-13 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the rating decision of November 20, 1995, assigning a 
10 percent evaluation for a left knee disability was timely 
appealed.  


REPRESENTATION

Veteran represented by:	Fred J. Fleming, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from January 1982 to July 
1992.

In a July 23, 1999 decision, the Board of Veterans' Appeals 
(Board) denied service connection for hyperlipidemia and a 
right knee disability.  The veteran duly appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  

While the case was pending before the Court, the veteran's 
attorney and a representative of the Department of Veterans 
Affairs (VA) Office of General Counsel, on behalf of the 
Secretary, filed a Joint Motion for Remand and to Stay 
Further Proceedings.  In that Joint Motion, the parties noted 
that by November 20, 1995 rating decision, the VA Muskogee 
Regional Office (RO) had increased the rating for the 
veteran's service-connected left knee disability from zero to 
10 percent.  The veteran filed a Notice of Disagreement later 
that month and in December 1995, the RO issued a Statement of 
the Case.  On December 13, 1996, the RO received a VA Form 9 
from the veteran on which he claimed entitlement to a rating 
in excess of 10 percent for his service-connected left knee 
disability.  The parties contended that because the Board had 
never addressed that claim, including the question of the 
timeliness of the appeal, a remand was necessary.  The 
parties indicated that the veteran waived judicial review of 
the remaining issues addressed in the Board's July 23, 1999 
decision, namely, service connection for hyperlipidemia and a 
right knee disability.  

By January 5, 2000 Order, the Court granted the parties' 
motion and remanded the case for consideration of the issue 
of entitlement to a rating in excess of 10 percent for the 
veteran's service-connected left knee disability, including 
the issue of whether the appeal of that issue was timely 
filed.  

It is noted that in a November 2001 letter, the veteran's 
attorney requested readjudication of the veteran's claim of 
entitlement to service connection for hyperlipidemia.  As set 
forth above, the Board previously denied this claim in a 
final July 23, 1999 decision, finding that the veteran had 
failed to submit a well-grounded claim.  See 38 U.S.C.A. § 
5107(a) (West 1991).  

Since the Board issued that decision, there has been a change 
in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  This new law became 
effective on November 9, 2000.  In pertinent part, the VCAA 
eliminated the requirement of a well-grounded claim and 
provided that where a claim for benefits has been previously 
denied on the basis of being not well grounded under 38 
U.S.C.A. § 5107(a) (West 1991), a claimant may request that 
the claim be readjudicated as if the denial had not been 
made, provided that such denial became final during the 
period from July 14, 1999 to November 9, 2000, and provided 
that the request for readjudication is made not later than 
two years after the date of enactment of the VCAA.  Thus, 
based on the November 2001 request of the veteran's attorney, 
the Board refers the issue of service connection for 
hyperlipidemia to the RO for readjudication.  See VA O.G.C. 
Prec. Op. No. 3-2001(January 21, 2001) (addressing 
readjudication of finally denied claims under the VCAA).


FINDINGS OF FACT

1.  By November 20, 1995 rating decision, the RO assigned a 
10 percent evaluation for the veteran's service-connected 
left knee disability; he was duly notified of the decision 
and his procedural and appellate rights by letter on November 
21, 1995.  

2.  On November 24, 1995, the veteran's Notice of 
Disagreement with the RO decision was received at the RO.  

3.  On December 5, 1995, the RO issued a Statement of the 
Case to the veteran addressing the issue of entitlement to a 
rating in excess of 10 percent for a left knee disability.  

4.  Neither the veteran nor his then representative submitted 
any written statement during the remainder of the appellate 
period which could be interpreted as a substantive appeal.

5.  On December 13, 1996, the RO received a VA Form 9 from 
the veteran on which he claimed entitlement to a rating in 
excess of 10 percent for his service-connected left knee 
disability.  


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal with 
the November 29, 1995 rating decision assigning a 10 percent 
rating for his service-connected left knee disability; thus, 
the Board has no jurisdiction to consider an appeal stemming 
from that rating decision.  38 U.S.C.A. §§ 5107, 7105, 7108 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, there has been a change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA 
has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

After reviewing the record, the Board finds that VA has 
satisfied its duties to the veteran under both former law and 
the new VCAA.  By September 4, 2001 letter, the Board 
notified the veteran that, based on the evidence currently of 
record, his December 1996 substantive appeal may not have 
been timely filed.  He was clearly advised of the evidence 
currently of record, as well as the procedural requirements 
for perfecting an appeal.  He was also afforded the 
opportunity to provide evidence or argument as to why his 
appeal was timely filed.  A copy of the letter was also 
provided to his attorney and there is no objective indication 
in the record that either letter was returned by postal 
authorities as undeliverable.  

The Board finds that its September 4, 2001 letter satisfies 
the requirement at 38 U.S.C.A. § 5103A (West Supp. 2001) in 
that it clearly notifies the veteran and his attorney of the 
evidence necessary to substantiate his claim.  In addition, 
the Board finds that because the veteran was afforded the 
opportunity to provide testimony and argument as to the issue 
on appeal, he is not prejudiced by Board's decision.  See VA 
O.G.C. Prec. Op. No. 9-99, 64 Fed. Reg. 52376 (1999); Marsh 
v. West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Here, the Board notes that the veteran's attorney has 
recently claimed that neither he nor the veteran received 
several of the Board's communications, apparently including 
the Board's September 4, 2001 letter.  He speculates that 
this may be due to the "recent 9/11/01 incidents."  
However, the law presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  See Jones v. West, 12 Vet. App. 98 (1998); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  In this regard, the Court 
has held that the statements of a claimant, standing alone, 
are not sufficient to rebut the presumption of regularity.  
YT v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. 
App. 44 (1995).  Therefore, absent any indication other than 
the attorney's assertions, the Board presumes that both he 
and the veteran did receive a copy of the Board's September 
4, 2001 letter.  Regardless, the Board notes that the 
veteran's attorney submitted a written brief regarding the 
issue on appeal in December 2001.  Although his submission 
was received well beyond the 60-day deadline established in 
the Board's September 4, 2001 letter, to ensure that his 
client suffers no prejudice as a result of this late filing, 
the Board has carefully considered the arguments set forth in 
this brief.  

The Board further finds that VA's duties to assist the 
veteran set forth at 38 U.S.C.A. § 5103A have also been 
fulfilled.  After reviewing the record, the Board finds that 
no further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.  Given the facts of this case, no reasonable 
possibility exists that any further assistance to the veteran 
would aid in substantiating his claim.  

Thus, no useful purpose would be served in remanding this 
matter for additional development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

I.  Factual Background

In September 1995, the veteran filed a claim of entitlement 
to a compensable rating for his service-connected left knee 
disability.  By November 20, 1995 rating decision, the RO 
increased the rating for the left knee disability from zero 
to 10 percent.  The veteran was duly notified of this 
decision, as well as his procedural and appellate rights, by 
letter dated November 21, 1995.  

On November 24, 1995, the RO received the veteran's Notice of 
Disagreement in which he argued that he was entitled to a 
rating in excess of 10 percent for his service-connected left 
knee disability.  On December 5, 1995, the RO issued a 
Statement of the Case to the veteran addressing the issue of 
entitlement to a rating in excess of 10 percent for a left 
knee disability.  In an attached cover letter, the veteran 
was advised that if he desired to appeal the decision on the 
claim, he would need to file an appeal to the Board within 60 
days from the date of the Statement of the Case, or within 
one year of notification of the RO decision.  He was further 
advised that if a substantive appeal was not timely received, 
the RO would close his case.  

A review of the record indicates that neither the veteran nor 
his representative submitted any written statement during the 
remainder of the appellate period (the one-year period 
following notification of the rating decision being 
appealed), which could be interpreted as a substantive 
appeal.

On December 13, 1996, the RO received a VA Form 9 from the 
veteran on which he claimed entitlement to a rating in excess 
of 10 percent for his service-connected left knee disability.  
It is noted that this document was purportedly signed by the 
veteran on November 19, 1996.

The next pertinent communication received at the RO regarding 
this matter was a an October 1997 written brief presentation, 
in which the veteran's then-representative listed one of the 
issues on appeal as entitlement to an increased evaluation 
for a left knee disability.  In his written arguments, the 
representative noted that the veteran had submitted a VA Form 
9 and that such document had been signed by the veteran on 
November 19, 1996.  He did not mention that the VA Form 9 had 
been received at the RO on December 13, 1996.

In June 1997, the veteran submitted a claim of service 
connection for a right knee disability.  In support of his 
claim, he submitted a June 1997 private examination report 
which contained findings with respect to both knees.  In 
September 1997, he submitted additional evidence in support 
of his claim of service connection for a right knee 
disability.  This evidence consisted of a June 1997 magnetic 
resonance imaging (MRI) study of both knees.

In a January 1998 rating decision, the RO, inter alia, denied 
service connection for a right knee disability.  
Additionally, after considering the June 1997 private 
examination report, the RO denied entitlement to a rating in 
excess of 10 percent for the veteran's left knee disability.  
By January 1998 letter, the RO notified the veteran of its 
decision as well as his procedural and appellate rights.  The 
RO also enclosed a copy of the rating decision.

Thereafter, by February 1998 rating decision, after 
considering June 1997 MRI study, the RO confirmed and 
continued its decision to deny a rating in excess of 10 
percent for the left knee disability and service connection 
for the right knee disability.  Again, the veteran was duly 
notified of the RO's decision, as well as his procedural and 
appellate rights, by February 1998 letter.  He was again 
provided with a copy of the February 1998 rating decision.

The veteran thereafter appealed the RO's decision regarding 
his right knee disability.  However, in his subsequent 
communications with the RO, he made no mention of his left 
knee disability.  In fact, the issue was not raised again 
until the veteran's attorney submitted written argument 
before the Court in August 2000.  As set forth above, in a 
January 5, 2000 Order, the Court ordered the Board to 
consider the issue of entitlement to a rating in excess of 10 
percent for his service-connected left knee disability, 
including the question of the timeliness of the appeal of 
that issue.

By September 4, 2001 letter, the Board notified the veteran 
that, based on the evidence currently of record, it appeared 
that his December 1996 substantive appeal had not been timely 
filed.  He was specifically advised of the pertinent evidence 
currently of record, as well as the procedural requirements 
for perfecting an appeal.  He was also afforded the 
opportunity to provide evidence or argument as to why his 
appeal was timely filed.  The letter indicated that such 
evidence or argument should be submitted within 60 days.  A 
copy of the letter was provided to his attorney and there is 
no indication that it was returned as undeliverable.  
However, neither the veteran nor his attorney responded to 
the Board's letter within the 60-day period.

On November 20, 2001, the veteran's attorney faxed a letter 
to the Board in which he claimed that neither he nor the 
veteran had received any pertinent communications from the 
Board, including the September 4, 2001 letter, and that they 
"had not been requested to submit evidence or legal 
argument" regarding the issue of entitlement to an increased 
rating for a left knee disability.  

Thereafter, on December 3, 2001, the veteran's attorney 
submitted written argument in support of the issue of 
entitlement to a rating in excess of 10 percent for a left 
knee disability.  In his argument, he noted that in November 
1995, the veteran had submitted a Notice of Disagreement with 
the RO's November 21, 1995 rating decision denying a rating 
in excess of 10 percent for a left knee disability.  He 
further noted that the RO had issued a Statement of the Case 
in December 1995, and that "[o]n November 19, 1996, the 
veteran filed an appeal to the Board of Veterans' Appeals 
seeking an increased of the 10% service connected 
disability."  However, he did not mention that the VA Form 9 
had been received at the RO on December 13, 1996.

II.  Law and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a Notice of Disagreement and 
completed by a substantive appeal after a Statement of the 
Case is furnished to the appellant.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2001).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303 (2001).  The date of the Statement of the 
Case itself will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 C.F.R. § 20.302(b) (2001).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2001).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

III.  Analysis

As set forth above, the undisputed evidence of record shows 
that the veteran was notified of the RO's decision to assign 
a 10 percent rating for his left knee disability on November 
21, 1995.  He submitted a Notice of Disagreement with that 
decision later that month and on December 5, 1995, the RO 
issued a Statement of the Case addressing that issue.  

The veteran's substantive appeal was received at the RO on 
December 13, 1996.  Neither the envelope bearing the postmark 
or a copy of that envelope in which the substantive appeal 
was received are available for the Board's review.  Thus, VA 
regulations require that the postmark date will be presumed 
to be five business days before December 13, 1996, that is, 
December 8, 1996.  However, even with application of 38 
C.F.R. § 20.305, the veteran's substantive appeal was not 
timely filed (i.e. within one year of notification of the 
November 20, 1995 rating decision or within 60 days of the 
December 5, 1995 Statement of the Case).  Although the 
veteran purportedly signed the VA Form 9 on November 19, 
1996, obviously the date of receipt controls.  See 38 C.F.R. 
§§ 3.1(r), 20.300, 20.302, 20.305 (2001).

In addition, a review of the record does not reflect the 
submission of a timely request from the veteran or his 
representative for an extension of time, in accordance with 
38 C.F.R. § 20.303, within which to submit a substantive 
appeal.  Likewise, neither the veteran nor his representative 
submitted any written statement prior to the expiration of 
the appeal period which could be interpreted as a substantive 
appeal.  

Finally, the Board notes that the Court has held that failure 
to file a timely substantive appeal "does not automatically 
foreclose an appeal, render a claim final, or deprive the 
[Board] of jurisdiction" noting that "the statute and 
regulations do not require an RO to close a claim [for 
failure to respond to an SOC]; nor do they provide that the 
claim will become final."  Rowell v. Principi, 4 Vet. App. 
9, 17 (1993).  The Court has also held that if the Board 
completes review of a claim placed in appellate status by the 
filing of an NOD, it will constitute a waiver of the filing 
of a substantive appeal as to the issues considered.  See 
Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996). 

In this case, the record shows that the neither the Board nor 
the RO took any action which would constitute a waiver of the 
filing of a substantive appeal.  Rather, it appears that the 
RO treated the veteran's June and September 1997 submission 
of additional evidence as a new claim for an increased 
rating, which was adjudicated in January and February 1998 
rating decisions, which were not timely appealed.  It is also 
noted that the Board issued decisions on several unrelated 
issues in December 1997 and July 1999.  Neither of these 
decisions addressed the issue of entitlement to an increased 
rating for a left knee disability.

Thus, the Board finds that in a case such as the present one, 
where a timely appeal was not been timely filed, no request 
for extension was been submitted, and no other act by VA 
constitutes a waiver of the filing requirement, dismissal of 
the veteran's appeal is proper.  See Roy v. Brown, 5 Vet. 
App. 554, 556-7 (1993) (distinguishing Rowell and upholding 
dismissal of appeal for failure to file a timely substantive 
appeal).  In other words, in the absence of receipt of a 
timely substantive appeal pertaining to the RO's November 20, 
1995 rating decision assigning a 10 percent rating for the 
veteran's service-connected left knee disability, the Board 
is without jurisdiction to entertain an appeal of that 
decision.  Id.; see also 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.

Finally, it is noted that in the November 2000 Joint Motion 
reference above, the parties noted that in the veteran's 
brief before the Court, 

he raised a due process argument as to 
the left knee claim involving the notice 
letter that accompanied the February 1998 
RO decision when it was sent to him.  
Should the BVA determine that Appellant's 
earlier appeal of his left knee condition 
was not timely, Appellant believes that 
the Board should consider his due process 
argument.

The Board has carefully reviewed the Appellant's 
August 2000 brief wherein he argued that 

The notice of rating decision of February 
20, 1998 (citations omitted) does not 
meet the requirements of 38 U.S.C.A. 
§ 5104; 38 C.F.R. § 3.103(b) and (f).  It 
mentions a decision on the right knee 
only and omits any decision regarding the 
left knee.  It does not "clearly set 
forth the decision made" nor does it 
notify the veteran "in writing of 
decisions."  Since it is in violation of 
statue and regulations, it is a nullity 
and the veteran's claim for an increased 
rating for the left knee remains pending.

The Board has carefully considered this argument, but 
concludes that it is wholly without merit.  While the Board 
concedes that the February 1998 notification letter to the 
veteran did not specifically mention the decision with 
respect to the left knee disability, the veteran was 
nonetheless provided with a copy of the February 1998 rating 
decision itself, which clearly complied with the notification 
requirements of 38 U.S.C.A. § 5105 and 38 C.F.R. § 3.103, as 
well as VA's due process duties to him.  It is further noted 
that neither the veteran nor his attorney has claimed that he 
did not receive a copy of the February 1998 rating decision, 
or that he did not understand the RO's decision or the 
reasons therefor.  

In that regard, the veteran's attorney has claimed that the 
veteran relied on the "defective notice" in filing a Notice 
of Disagreement on the right knee only and VA should be 
estopped to claim that the veteran abandoned his appellate 
rights when the veteran relied on that notice.  However, it 
is well established that an appellant cannot receive benefits 
based on a theory of estoppel due to VA misinformation, 
absent a grant of equitable relief by the VA Secretary.  See 
38 U.S.C.A. § 503 (West 1991); Owings v. Brown, 8 Vet. App. 
17, 23 (1995); Shields v. Brown, 8 Vet. App. 346, 351 (1995); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994). 

In sum, because the veteran was clearly notified of the RO's 
February 1998 decision, and because he thereafter failed to 
submit any statement which could be construed as a timely 
Notice of Disagreement with that decision, the Board finds 
that such decision became final and that there is currently 
no pending claim of entitlement to a rating in excess of 10 
percent for the service-connected left knee disability.  Of 
course, should the veteran feel that his left knee disability 
is more severe than reflected by the current 10 percent 
rating, he is free to submit a future claim to the RO.  


ORDER

The appeal is dismissed.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

